Filed 5/26/21 P. v. Young CA2/4
           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
     California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
  opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
               SECOND APPELLATE DISTRICT
                      DIVISION FOUR



 THE PEOPLE,                                                 B302431

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. SA101002
        v.

 CHEVELLE R. YOUNG,

        Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, William L. Sadler, Judge. Affirmed.
      Michelle T. LiVecchi-Raufi, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Julie L. Garland, Senior Assistant
Attorney General, Scott C. Taylor and James H. Flaherty III,
Deputy Attorneys General, for Plaintiff and Respondent.
                       INTRODUCTION

       A jury convicted defendant and appellant Chevelle Ryan
Young of second degree robbery, and the trial court sentenced
him to four years in state prison. On appeal, Young asserts:
(1) the trial court’s jury instruction on the deadly or dangerous
weapon enhancement was prejudicially erroneous; (2) the court
erred by not giving a clarifying response to a jury question; (3)
the court erred by not instructing on petty theft as a lesser
included offense; (4) the abstract of judgment must be corrected;
and (5) the case should be remanded in light of People v. Dueñas
(2019) 30 Cal.App.5th 1157 (Dueñas) for a hearing on his ability
to a pay a court operations assessment, a court facilities
assessment, and a restitution fine. We order the abstract of
judgment corrected to accurately reflect the sentence the trial
court orally imposed. In all other respects, the judgment is
affirmed.

               PROCEDURAL BACKGROUND

      The Los Angeles County District Attorney filed an
information charging Young with second degree robbery. (Pen.
Code,1 § 211.) The information further alleged he used a deadly
or dangerous weapon during the commission of the offense.
(§ 12022, subd. (b)(1).) The jury found Young guilty and found the
weapon enhancement true. The trial court sentenced him to four
years in state prison, consisting of a three-year middle term for



1    All further undesignated statutory references are to the
Penal Code.




                                2
the robbery, plus one year for the weapon enhancement. Young
timely appealed.

                  FACTUAL BACKGROUND

      On the morning of July 21, 2019, Young walked into a
Santa Monica liquor store and took a beer from the cooler. When
Young left the store without paying, the clerk objected and
followed him toward the exit. Young pulled a boxcutter with an
exposed razor blade from his pocket and held it out at the clerk
from about two feet away. This frightened the clerk. The clerk
put his hands up, stated, “you sure do want that beer badly,” and
took no further action. Young walked away with the beer. The
clerk called the police. A police officer located Young, drinking the
beer, about 100 yards away from the liquor store. Young had a
boxcutter with a sharp blade in his pocket. The clerk identified
Young in a curbside show up. A still image of Young holding the
beer inside the liquor store was captured from the store’s security
camera. In an interview with an investigating detective, Young
admitted stealing the beer and brandishing the boxcutter toward
the clerk.

                          DISCUSSION

   I.    Young’s instructional error argument concerning
         the weapon enhancement

      Young argues the trial court prejudicially erred when
instructing the jury on the deadly or dangerous weapon
enhancement. He first argues the court erred by instructing the




                                 3
jury that it could find he used a deadly or dangerous weapon
under either of two theories, one of which was legally erroneous.
He also argues the court erred by omitting a paragraph from the
instruction it had a sua sponte duty to include. With respect to
Young’s first argument, the Attorney General contends that
although the court initially instructed the jury on two theories,
one of which was legally erroneous, the error was cured when the
court realized its mistake and modified the instruction
accordingly. In regard to Young’s second argument, the Attorney
General contends the court did not have a sua sponte duty to
include the additional paragraph, as the paragraph was a
pinpoint instruction the court had the discretion to either include
or omit. The Attorney General lastly argues even assuming the
court erred, any error was harmless. Regarding Young’s first
argument, we agree with the Attorney General that the court
cured the error by modifying its instruction to the jury. With
respect to Young’s second argument, we conclude that even
assuming the court had a sua sponte to include the additional
paragraph, the error was harmless. We therefore reject Young’s
contention that the court’s instruction was prejudicial error.
      Using CALCRIM No. 3145, the trial court initially
instructed the jury that it could find Young guilty of using a
deadly or dangerous weapon under either of the following two
theories: (1) a boxcutter is an inherently deadly weapon; or (2)
Young used the boxcutter in a manner likely to cause death or
great bodily injury.2 The first theory was legally erroneous


2     The instruction provided: “A deadly or dangerous weapon is
any object, instrument, or weapon that is inherently deadly or
dangerous or one that is used in such a way that it is capable of
causing and likely to cause a death or great bodily injury.”




                                 4
because a boxcutter, as a matter of law, is not an inherently
deadly weapon. (See People v. Aledamat (2019) 8 Cal.5th 1, 6
(Aledamat).)
      After concluding the initial jury instructions, the court sent
the jury to begin deliberations at 4:25 p.m. on October 23, 2019.
Five minutes later, the court excused the jury for the day. The
jury resumed deliberations at 9:15 the following morning. Fifty-
five minutes later, defense counsel objected to the court’s
instruction in light of Aledamat. The court agreed with defense
counsel, and modified CALCRIM No. 3145 by striking the
language telling the jury it could find the boxcutter to be a deadly
or dangerous weapon if it found it to be inherently deadly. The
corrected instruction provided: “A deadly or dangerous weapon is
any object, instrument, or weapon that is used in such a way that
is capable of causing and likely to cause death or great bodily
injury.”
      Young first argues that, despite the court’s correction of
CALCRIM No. 3145, reversal is required because the jury was
incapable of following the correction. We are not persuaded. The
court provided the jury with a correct recitation of the law.
Nothing more was required. (See, e.g., People v. Sanchez (2001)
26 Cal.4th 834, 852 [“Jurors are presumed able to understand
and correlate instructions and are further presumed to have
followed the court’s instructions. [Citation.]”].) Nor are we
persuaded by Young’s contention that the court somehow
downplayed the significance of the error. Simply put, the court
realized the error and corrected it. Having concluded the trial




                                 5
court properly corrected the instruction to omit the legally invalid
theory, it follows that Young suffered no prejudice.3
       We now turn to Young’s contention that the court
prejudicially erred by omitting a paragraph from CALCRIM No.
3145. The omitted paragraph would have provided: “In deciding
whether an object is a deadly weapon, consider all the
surrounding circumstances, including when and where the object
was possessed[,] [and] [where the person who possessed the
object was going][,] [and] [whether the object was changed from
its standard form] [and any other evidence that indicates
whether the object would be used for a dangerous, rather than a
harmless, purpose.].” (CALCRIM No. 3145.) The parties disagree
over whether the court had a sua sponte duty to include this
paragraph. Young argues the court had a sua sponte duty to do
so, whereas the Attorney General contends the paragraph was
merely a pinpoint instruction, which the court had the discretion
to include or omit. We need not resolve this disagreement,
however, because the omission of the paragraph was harmless
beyond a reasonable doubt. (See Chapman v. California (1967)
386 U.S. 18, 24 [87 S.Ct. 824, 17 L.Ed. 705].) The omitted
paragraph, which speaks in general terms, would not have added
anything of consequence to the correct instruction the court had
already provided, which explained that “[a] deadly or dangerous

3     We reject Young’s argument that the purported error and
prejudice were reinforced when the prosecution implied the jury
could find the enhancement true because the boxcutter was an
inherently deadly weapon. The jury was instructed that if the
prosecution’s argument conflicted with the instructions given by
the court, the jury must follow the court’s instructions.
(CALCRIM No. 200; see Sanchez, supra, 26 Cal.4th at p. 852
[jurors are presumed to have followed the court’s instructions].)




                                 6
weapon is any object, instrument, or weapon that is used in such
a way that is capable of causing and likely to cause death or great
bodily injury.”
      For the above reasons, we reject Young’s argument that the
weapon enhancement instructions were prejudicially erroneous.

   II.   Young’s jury question argument

      Young next contends the trial court prejudicially erred by
providing an inadequate response to a jury question. The
Attorney General counters that the trial court’s response to the
jury question was legally correct, and even assuming it was not,
the error was harmless. We agree with the Attorney General.

   A. Background

       The court instructed the jury on robbery using CALCRIM
No. 1600. That instruction told the jury, among other things, that
in order to find Young guilty of robbery, it had to conclude he
“used force or fear to take the property or to prevent the person
from resisting[.]”
       During deliberations, the jury asked the court several
questions. The court deemed one of the questions indecipherable
and asked the jury to clarify it. The jury redrafted the question as
follows: “If the defendant was acting in self-defense, would this
negate elements for robbery[?]” The court responded: “The issue
is not whether self-defense negates elements for robbery. The
issue is whether the people have affirmatively proved the
elements of the offense under [CALCRIM No.] 1600.” In addition




                                 7
to providing this response, the court reread CALCRIM No. 1600
to the jury.
      Prior to the jury asking this question and the court
answering it, when discussing a different jury question, the
parties and the trial court agreed that a self-defense instruction
was not warranted because that defense does not apply to the
crime of robbery.

   B. Analysis4

       Young asserts the trial court’s response to the jury question
was legally erroneous. He argues the court should have
instructed the jury that if the clerk was not reasonably exercising
the right to use force to detain Young or retain the stolen
property, this would be sufficient to negate some or all of the
elements of robbery.
       We apply de novo review in assessing whether the jury
instructions were legally erroneous. (See People v. Posey (2004)
32 Cal.4th 193, 218.) Applying this standard, we conclude the
trial court’s answer to the jury question was legally correct. It is
well-established that self-defense is not a defense to robbery.
(See, e.g., People v. Costa (1963) 218 Cal.App.2d 310, 316 [“Self-
defense, is not, of course, a recognized defense to a charge of
robbery”]; see also People v. Gomez (2008) 43 Cal.4th 249, 264
(Gomez) [“We reject any effort by defendant to shift the blame to
the victim. It is the conduct of the perpetrator who resorts to


4     The parties disagree over whether trial counsel objected to
the court’s response. From our reading of the record, it is not
entirely clear, but it does appear trial counsel objected. We
therefore address the issue on the merits.




                                 8
violence to further his theft, and not the decision of the victim to
confront the perpetrator, that should be analyzed in considering
whether a robbery has occurred.”].) We therefore reject Young’s
contention that the trial court’s response was erroneous.

   III.   Young’s lesser included offense argument

       Young next contends the trial court erred by not instructing
on theft as a lesser included offense of robbery. We are not
persuaded.
       “A trial court has a sua sponte duty to instruct the jury on
a lesser included uncharged offense if there is substantial
evidence that would absolve the defendant from guilt of the
greater, but not the lesser, offense. [Citation.]” (People v. Simon
(2016) 1 Cal.5th 98, 132.) Substantial evidence is evidence from
which a jury composed of reasonable persons could conclude the
lesser offense, but not the greater, was committed. (People v.
Breverman (1998) 19 Cal.4th 142, 162.) “Speculation is
insufficient to require the giving of an instruction on a lesser
included offense. [Citations.]” (People v. Mendoza (2000) 24
Cal.4th 130, 174.) “An appellate court applies the independent or
de novo standard of review to the failure by a trial court to
instruct on an uncharged offense that was assertedly lesser than,
and included, in a charged offense.” (People v. Waidla (2000) 22
Cal.4th 690, 733.)
       “‘Theft is a lesser included offense of robbery, which
includes the additional element of force or fear.’ [Citation.]”
(People v. Bradford (1997) 14 Cal.4th 1005, 1055.) The “force or
fear need not occur at the time of the initial taking. The use of
force or fear to escape or otherwise retain even temporary




                                  9
possession of the property constitutes robbery. [Citations.]”
(People v. Flynn (2000) 77 Cal.App.4th 766, 772.) As mentioned
above, “[i]t is the conduct of the perpetrator who resorts to
violence to further his theft, and not the decision of the victim to
confront the perpetrator, that should be analyzed in considering
whether a robbery has occurred.” (Gomez, supra, 43 Cal.4th at
p. 264.)
       Applying these principles, we conclude the trial court was
correct in omitting the theft instruction. The prosecution’s case
consisted primarily of the clerk’s testimony. That testimony
showed that, by brandishing the boxcutter, Young used force or
fear to accomplish the taking of the beer. No evidence was
presented (by either party) to suggest Young did not accomplish
the taking by means of force or fear. Accordingly, substantial
evidence did not support a reasonable conclusion that Young
committed theft but not robbery.

   IV.   Abstract of judgment

       We agree with the parties that Young’s abstract of
judgment should be corrected. The abstract of judgment states
the trial court sentenced Young to five years in state prison,
consisting of a four-year term for the robbery conviction and a
one-year weapon enhancement under section 12022, subdivision
(b)(1). A review of the reporter’s transcript shows the court
actually sentenced Young to a three-year middle term for the
robbery5 plus the one-year weapon enhancement, for a total of


5     Section 213, subdivision (a)(2) provides: “Robbery of the
second degree is punishable by imprisonment in the state prison
for two, three, or five years.”




                                 10
four years in state prison. We are authorized to order correction
of an abstract of judgment that does not accurately reflect the
sentence imposed orally by the trial court. (People v. Mitchell
(2001) 26 Cal.4th 181, 185.) We order Young’s abstract corrected
to reflect the sentence orally imposed.

   V.    Young’s Dueñas argument

       The trial court imposed a $40 court security assessment
(§ 1465.8, subd. (a)), a $30 criminal conviction assessment (Gov.
Code, § 70373), and a $300 restitution fine (§ 1202.4, subd. (b)).
Relying on Dueñas, supra, 30 Cal.App.5th 1157, Young now
challenges the assessments and fine.6 Young concedes he did not
object to the imposition of the assessments or fine. Young was
sentenced 10 months after Dueñas was decided. Young has
forfeited his Dueñas argument by failing to object. (See People v.
Bipialaka (2019) 34 Cal.App.5th 455, 464; People v. Frandsen
(2019) 33 Cal.App.5th 1126, 1153-1155.)
       We also reject Young’s contention, raised in the alternative,
that his counsel’s failure to object constituted ineffective
assistance of counsel. To establish ineffective assistance of
counsel, an appellant bears the burden of showing prejudice,
meaning a reasonable probability that but for the challenged act
or omission of counsel, the appellant would have obtained a more


6      Our Supreme Court has granted review in People v. Kopp
(2019) 38 Cal.App.5th 47, review granted Nov. 13, 2019, S257844,
on the issue of whether a trial court must “consider a defendant’s
ability to pay before imposing or executing fines, fees, and
assessments[,]” and if so, “which party bears the burden of proof
regarding defendant’s inability to pay.”




                                11
favorable result. (People v. Centeno (2014) 60 Cal.4th 659, 674-
676; see also In re Crew (2011) 52 Cal.4th 126, 150 [“If a claim of
ineffective assistance of counsel can be determined on the ground
of lack of prejudice, a court need not decide whether counsel’s
performance was deficient [Citations.]”].) Although Young
suggests there is a reasonable probability the trial court would
have found he lacked the ability to pay the fine and assessments,
he identifies no support for this assertion other than his use of
the public defender at trial and appointed counsel on appeal. (Cf.
People v. Aviles (2019) 39 Cal.App.5th 1055, 1075-1076 [inability
to pay costs of appointed counsel does not establish inability to
pay restitution fine or other court-imposed fees].) Further, the
court might have found him able to pay the fine and assessments
from prison wages. (See id. at pp. 1075-1077 [any Dueñas error
was harmless due to defendant’s ability to earn prison wages
equaling amount of fine and assessments]; People v. Jones (2019)
36 Cal.App.5th 1028, 1035 [same]; People v. Johnson (2019) 35
Cal.App.5th 134, 139-140 [same].) He therefore fails to satisfy his
burden to show prejudice.




                                12
                         DISPOSITION
      The abstract of judgment is ordered modified to reflect the
four-year sentence the trial court imposed. The judgment is
otherwise affirmed. The clerk of the superior court is directed to
prepare an amended abstract of judgment and forward it to the
Department of Corrections and Rehabilitation.

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




      CURREY, J.



      We concur:




      MANELLA, P.J.




      COLLINS, J.




                                13